i          i      i                                                                      i       i      i




                                   MEMORANDUM OPINION

                                Nos. 04-08-00411-CR & 04-08-00412-CR

                                         Jimmy Lee ROBINSON,
                                               Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                          Trial Court Nos. 2007-CR-4139 & 2007-CR-4140
                            Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 23, 2008

DISMISSED

           The trial court’s certification in each of these appeals states that the case is a “plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides that an appeal “must be dismissed if a certification that shows the defendant has

the right of appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d).

In each of these appeals, the clerk’s record contains a written plea bargain, and the punishment

assessed did not exceed the punishment recommended by the prosecutor and agreed to by the
                                                                                            08-00411-CR
                                                                                            08-00412-CR

defendant; therefore, the clerk’s record supports the trial court’s certification that defendant has no

right of appeal. See TEX . R. APP . P. 25.2(a)(2). In addition, appellant’s counsel has filed a letter in

which she states that she has reviewed the electronic judicial records and “can find no right of appeal

for Appellant;” counsel concedes that the appeal must be dismissed. We construe this notice as an

indication that appellant will not seek to file an amended trial court certification showing that he has

the right to appeal. See TEX . R. APP . P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177

(Tex. App.—San Antonio 2003, no pet.). In light of the record presented, we agree with appellant’s

counsel that Rule 25.2(d) requires this court to dismiss these appeals. Accordingly, these appeals

are dismissed.



                                                         PER CURIAM

DO NOT PUBLISH




                                                   -2-